Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 1 of 48




                    EXHIBIT A
       Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 2 of 48




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


 MATTHEW CARR, TERRY CARR,                          CIVIL ACTION
 DAVID TUMBLIN, GREGORY BROWN,
 and JAMES CHECCA, individually and on              No. 15-6391
 behalf of all similarly situated individuals,


                        Plaintiffs,
                                                   CLASS AND COLLECTIVE ACTION
 v.                                                 SETTLEMENT AGREEMENT AND
                                                             RELEASE
 FLOWERS FOODS, INC. and FLOWERS
 BAKING CO. OF OXFORD, INC.,

                        Defendants.


 LUKE BOULANGE, on behalf of himself                CIVIL ACTION
 and all others similarly situated,
                                                    No. 16-2581
                       Plaintiffs,

 v.

 FLOWERS FOODS, INC. and FLOWERS
 BAKING CO. OF OXFORD, INC.,

                       Defendants.


       Subject to the approval of the Court and pursuant to Rule 23 of the Federal Rules of Civil

Procedure and § 216(b) of the Fair Labor Standards Act (“FLSA”), this Class and Collective

Action Settlement Agreement and Release (“Settlement Agreement”), including the attached

Exhibits, is entered into between: (a) Named Plaintiffs Matthew Carr, Terry Carr, David Tumblin,

Gregory Brown, James Checca, and Luke Boulange (collectively referred to as “Class

Representatives,” “Plaintiffs,” or “Named Plaintiffs”), on behalf of themselves and any business

entities through which they operated, and on behalf of each of the Settlement Class Members; and
           Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 3 of 48




(b) Flowers Foods, Inc. (“Flowers Foods”) and Flowers Baking Co. of Oxford, Inc.

(“Flowers/Oxford”) (collectively, “Defendants”).1 As provided below, the Parties hereby stipulate

and agree that, in consideration of the promises and covenants set forth in this Settlement

Agreement and upon the Settlement Effective Date, this Action shall be settled and compromised

upon the terms and conditions set forth in this Settlement Agreement and will be dismissed with

prejudice. This Settlement Agreement is intended by the Parties to fully and finally compromise,

resolve, discharge, release, and settle the Released Claims and to dismiss this Action with

prejudice, subject to the Court’s approval and to the terms and conditions set forth below, and

without any admission or concession as to the merits of any claim or defense by any of the Parties.

           NOW, THEREFORE, this Settlement Agreement is entered into by and among the Parties,

by and through their respective counsel and representatives, and the Parties agree that upon the

Settlement Effective Date: (1) the Action shall be settled and compromised as between the Parties,

and (2) the Proposed Final Approval Order and Judgment, in a form to be submitted by the Parties

in connection with final approval, shall be entered dismissing the Action with prejudice releasing

all Released Claims, against all Releasees on all on the following terms and conditions:




1
    Capitalized terms used herein are defined in Section 3 below.


                                                     Page 2 of 43
Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 4 of 48




Table of Contents
Table of Contents ................................................................................................................. 3
Table of Exhibits .................................................................................................................. 4
Definitions............................................................................................................................ 5
Jurisdiction ......................................................................................................................... 15
Statement of No Admission ............................................................................................... 17
Claims of the Plaintiffs and Benefits of Settlement ........................................................... 17
Non-Monetary Relief and Other Options for Distributors................................................. 18
Waiver, Release and Dismissal .......................................................................................... 20
Required Events and Cooperation by the Parties ............................................................... 21
Settlement Administration ................................................................................................. 24
Notice to the Settlement Class, Objection, Exclusion and Withdrawal Rights ................. 28
Payment from the Settlement Fund.................................................................................... 34
Settlement Fund Allocation ............................................................................................... 34
Attorneys’ Fees and Costs ................................................................................................. 37
Miscellaneous Provisions................................................................................................... 37
Named Plaintiffs’ Certifications ........................................................................................ 42




                                                     Page 3 of 43
          Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 5 of 48




          Table of Exhibits
Exhibit 1: Arbitration Agreement Packet .................................................................................5, 19

Exhibit 2A: Notice to Current Distributors Who Are Rule 23 Class Members Only (Excludes
       FLSA collective members) ................................................................................6, 28, 29, 30

Exhibit 2B: Notice to Former Distributors Who Are Rule 23 Class Members Only (Excludes FLSA
       collective members) .................................................................................................7, 29, 30

Exhibit 3A: Notice to Current Distributors Who Are FLSA Collective Members (including those
       Collective Members with a Rule 23 Class Claim and those Collective Members without a
       Rule 23 Class Claim) ...............................................................................................7, 29, 30

Exhibit 3B: Notice to Former Distributors Who Are FLSA Collective Members (including those
       Collective Members with a Rule 23 Class Claim and those Collective Members without a
       Rule 23 Class Claim) ...............................................................................................7, 29, 30

Exhibit 4A: Notice to Current Distributors Who Are FLSA Collective Members Only (Who Are
       Not Also Rule 23 Class Members) ................................................................................7, 29

Exhibit 4B: Notice to Former Distributors Who Are FLSA Collective Members Only (Who Are
       Not Also Rule 23 Class Members) ................................................................................8, 29

Exhibit 5: Reminder Notice ......................................................................................................8, 30

Exhibit 6: Proposed Preliminary Approval Order ...................................................................12, 21

Exhibit 7: Non-Monetary Relief and Other Options for Distributor .............................................18

Exhibit 8: Distributor Review Panel .............................................................................................18

Exhibit 9: Distributor Advocate Position .......................................................................................18

Exhibit 10: Buy Back Option Election Form .................................................................................19




                                                          Page 4 of 43
       Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 6 of 48




       Definitions
               Action: means the above-captioned lawsuit: Matthew Carr, Terry Carr, David

Tumblin, Gregory Brown, James Checca, individually and on behalf of all other similarly situated

individuals v. Flowers Foods, Inc. and Flowers Baking Co. of Oxford, Inc., Case No. 15-6391,

pending in the United States District Court for the Eastern District of Pennsylvania, and Luke

Boulange, on behalf of himself and all others similarly situated v. Flowers Foods, Inc. and Flowers

Baking Co. of Oxford, Inc., Case No. 16-2581, which was filed in the District of New Jersey, but

was subsequently consolidated with the Carr case in the Eastern District of Pennsylvania.

               Agreement or Settlement Agreement: means this Settlement Agreement, including

all Exhibits attached hereto.

               Amendment and Arbitration Agreement: means the form approved by Class

Counsel and Defendants, a copy of which is included in the arbitration agreement packet attached

hereto as Exhibit 1, which will be presented to all current distributor Class and FLSA Collective

Members by the Settlement Administrator during the Notice Period. Such current distributors shall

have the option to “Accept” this Amendment and Arbitration Agreement and receive an additional

$3,500 from the Settlement Fund, or “Not Accept” this option and forfeit this payment, as more

specifically discussed in Section 7.4 below. The deadline to return the “Accept” form and the

signed Amendment and Arbitration Agreement to the Settlement Administrator shall be the end of

the Notice Period. Only current distributor Settlement Class Members, as defined herein, are

eligible to sign the Amendment and receive this additional payment.

               Attorneys’ Fees and Costs: means such funds as may be awarded by the Court to

Class Counsel to compensate them for their fees in the amount of $4,372,500 (which constitutes

33% of the Common Fund), costs, and expenses in connection therewith, as described more fully




                                           Page 5 of 43
        Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 7 of 48




below. Upon approval of the Court, and within the specified period after the Effective Date, the

Settlement Administrator will pay Class Counsels’ Attorneys’ Fees and Costs directly from the

Settlement Fund.

                 Buy Back Option: means the repurchase option extended to current Settlement

Class Members as described in Section 7.5 below. To elect this option, the Buy Back Election

Form must be returned to the Settlement Administrator by the end of the Notice Period.

                 Class Counsel: means Shawn J. Wanta of Baillon Thome Jozwiak & Wanta LLP;

Susan Ellingstad of Lockridge Grindal Nauen, PLLP; and J. Gordon Rudd of Zimmerman Reed

LLP.

                 Class Member: means any individual who operated under a Distributor Agreement

with Flowers/Oxford during a Covered Period, who operated in the States of Pennsylvania,

Maryland, or New Jersey, and who did not sign a new Distributor Agreement or Amendment

containing the Arbitration Agreement with a class action waiver, except for those distributors noted

in footnote 2 below, who opted into the Action during the appropriate notice period and have

remained in the litigation through final approval of this Agreement.2

                 Class Representatives, Plaintiffs, or Named Plaintiffs: Matthew Carr, Terry Carr,

David Tumblin, Gregory Brown, James Checca, and Luke Boulange.

                 Class Settlement Notice or Settlement Notice: means the form of notices attached

as: (i) Exhibit 2A, to be disseminated to current distributor Class Members who are not Named

Plaintiffs or FLSA Collective Members, informing them about the terms of the Settlement




2
 These individuals include: Theopelius Labyzon, Jon Sabato, and Mark Torsiello. The following individuals, who are
FLSA Collective Members only and who also signed the Arbitration Agreement but are being allowed to participate
in this settlement include: Che Alexander, Christian Barra, Michael Bolognese, Pete Ebensen, Travis Filbey, Luis
Gonzales, Jeffrey Gross, Gregory Loyola, Kevin Marsh, Emmanuel Nai, Awudu Nelson, Augustine Oduro, Adam
Sands, Samuel Sarfo, Colin Stalenburg, Leon Tann, and James Walls.


                                                 Page 6 of 43
       Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 8 of 48




Agreement, including their rights to participate in the Settlement Agreement; to exclude

themselves or to object to the same; to appear at the Fairness Hearing; to “Accept” and sign the

Amendment and Arbitration Agreement or “Not Accept” the Amendment and Arbitration

Agreement; and whether or not to exercise the Buy Back Option; (ii) Exhibit 2B, to be

disseminated to former distributor Class Members who are not Named Plaintiffs or FLSA

Collective Members, informing them about the terms of the Settlement Agreement, including their

rights to participate in the Settlement Agreement; to exclude themselves or to object to the same;

and to appear at the Fairness Hearing; (iii) Exhibit 3A, to be disseminated to current distributor

FLSA Collective Members who are also Class Members but not Named Plaintiffs, informing them

about the terms of this Settlement Agreement, including their right to withdraw and exclude

themselves from the Settlement entirely; how to object; their option to “Accept” and sign the

Amendment and Arbitration Agreement or “Not Accept” the Amendment and Arbitration

Agreement and whether or not to exercise the Buy Back Option; (iv) Exhibit 3B, to distributed to

former distributor FLSA Collective members who are also Class Members but not Named

Plaintiffs, informing them of terms of this Settlement Agreement, their right to withdraw and

exclude themselves from the Settlement; and how to object; (v) Exhibit 4A, to be distributed to

current distributors who are FLSA Collective Members only (and not Named Plaintiffs or Class

Members), informing them of the terms of the Settlement Agreement, their right to withdraw; how

to object; and the option to “Accept” and sign the Amendment and Arbitration Agreement or “Not

Accept” the Amendment and Arbitration Agreement and whether or not to exercise the Buy Back

Option; and (vi) Exhibit 4B, to be distributed to former distributors who are FLSA Collective

Members only (and not Named Plaintiffs or Class Members) informing them of the terms of the

Settlement Agreement and their right to withdraw; and how to object. A “Reminder Notice” in the




                                          Page 7 of 43
       Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 9 of 48




form of Exhibit 5 will be sent to any current distributor Class Member or FLSA Collective Member

who has not submitted a signed Amendment and Arbitration Agreement within the first 45 days of

the Notice Period.

                Court: means the United States District Court for the Eastern District of

Pennsylvania.

                Covered Period: means:

                          For FLSA claims, from the date each FLSA Collective Member filed their

                          consent to join the FLSA portion of the lawsuit through April 20, 2019;

                          For Pennsylvania claims, from December 1, 2012 through April 20, 2019;

                          For Maryland claims, from December 12, 2012 through April 20, 2019;

                          and

                          For New Jersey claims, from March 24, 2014 through April 20, 2019.

       While the Covered Period encompasses the time frames outlined above, such Covered

Period will be calculated on an individual basis using the dates during which each individual was

a distributor and any other relevant information. While the Covered Period ends on April 20, 2019,

as set forth in Section 3.24 below, the Released Claims shall extend up to an including December

31, 2019.

                Defendants: means the Defendants in this lawsuit, Flowers Foods, Inc. and Flowers

Baking Co. of Oxford, Inc.

                Defense Counsel: means K. Clark Whitney, Kevin Hishta, C. Garner Sanford, and

Maggie Hanrahan of Ogletree, Deakins, Nash, Smoak & Stewart, P.C.

                Effective Date or Settlement Effective Date: shall be the first day after the first date

on which all of the following have occurred:




                                             Page 8 of 43
       Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 10 of 48




                         Plaintiffs and Defendants’ duly authorized representatives have executed

                         this Agreement;

                         The Court has preliminarily approved this settlement;

                         Reasonable notice has been sent to Class Members and FLSA Collective

                         Members as set forth herein;

                         The Court has held a Fairness Hearing under Rule 23(e), has entered an

                         order granting final approval of the settlement that is the same in all

                         material respects as that set forth in this Agreement, has entered final

                         judgment, has awarded Named Plaintiffs any Service Awards, and has

                         awarded Class Counsel their reasonable Attorneys’ Fees and Costs; and

                         Only if there are written objections filed before the Fairness Hearing and

                         those objections are not later withdrawn, the last of the following events

                         to occur:

                       3.14.5.1.       If no appeal is filed, then the date on which the time to appeal

the Final Approval Order and Judgment has expired with no appeal or any other judicial review

having been taken or sought; or

                       3.14.5.2.       If an appeal of the Final Approval Order and Judgment has

been timely filed or other judicial review was taken or sought, the date that Order is finally affirmed

by an appellate court with no possibility of subsequent appeal or other judicial review or the date

the appeals or any other judicial review are finally dismissed with no possibility of subsequent

appeal or other judicial review.




                                            Page 9 of 43
       Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 11 of 48




                        It is the intention of the Parties that the settlement shall not become effective

until the Court’s Final Approval Order and Judgment has become completely final and until there

is no timely recourse by an appellant or objector who seeks to contest the settlement.

               Exclusion Date: means the date, to be set by the Court, by which an Exclusion

Request must be submitted to the Settlement Administrator for a Class Member, including a Class

Member who is also an FLSA Collective Member (but not a Named Plaintiff) to be excluded from

the Settlement Class.

               Exclusion Request: means the written communication that must be submitted to the

Settlement Administrator and postmarked on or before the Exclusion Date by a Class Member,

including a Class Member who is also an FLSA Collective Member (but not a Named Plaintiff)

and who wishes to be excluded from the Settlement Class.. Class Members, including FLSA

Collective Members who are also Class Members (but not Named Plaintiffs) who make an

Exclusion Request are excluded from the litigation and not just the settlement.

               Fairness Hearing: means the hearing to be conducted by the Court about its

determination of the fairness, adequacy, and reasonableness of the Settlement Agreement in

accordance with Rule 23(e) and the FLSA.

               Final Approval Order and Judgment or Final Approval: means the final order to be

entered by the Court that grants final approval of the settlement and enters judgment dismissing

this Action with prejudice and that: (i) conforms to this Settlement Agreement, (ii) approves the

settlement and the Settlement Agreement as fair, adequate, and reasonable, (iii) confirms the

certification of the Settlement Class for purposes of the settlement only, and (iv) issues such other

determinations as the Court or the Parties deem necessary and appropriate in order to approve the

settlement and implement the Settlement Agreement.




                                            Page 10 of 43
        Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 12 of 48




                  FLSA Collective Members: means those 96 individuals, in addition to the Named

Plaintiffs, who under § 216(b) of the FLSA, filed in this Action signed, timely, and valid opt-in

consent-to-join forms and whose participation and claims have not since been dismissed or

withdrawn, specifically and only the following: Che Alexander, Thomas Allen, Christian Barra

Valdez, Lawrence Barnickel, Joan Carlo Barra, Michael Beese, Richard Beese, Stephen Boice,

Michael Bolognese, Carlos Brewer, Jr., Robert Brooks, II, Bryan Bruce, Brendan Burke, Derrick

Campbell, Kenneth Castleberry, Sekou Clark, Corey Cross, William Culbertson, Jr., Daniel Cush,

Maldonado Daley, Vincent DeCarlo, Emil Demian, Anthony DiMemmo, Kevin Donovan,

Matthew Dyson, Patrick Eline, Patrick Ennis, Pete Esbensen, Junior Farrell, Travis Filbey, Michael

Fitzgerald, William Flanders, Larry Fournier, Derek Fleming, Wayne Geesey, Paul Glennon,

Joseph Glod, Luis Gonzales Lopez, Naftale Green, Jeffrey Gross, Andre Henderson, Michael

Jankowski, Lawrence Kamberger, Theopelius Labyzon, Michael Landeck, William Lombardo,

Gregory Loyola, Kevin Marsh, Carmen Massaro, Christopher Mazzuca, Richard McCarron,

Jeremy McKee, Gerald McMahon, Joseph Mensh, Matthew Meske, Brian Middleton, John Miller,

Matthew Monteith, Howard Moss, Joshua Mott, Emmanuel Nai, Awudu Nelson, Albert Nichols,

III, Casey O’Donnell, Augustine Oduro, Richard Pellettiere, Reynaldo Pena, Louis Perciballi,

Daniel Perucki, Nathan Prombo, Randy Roberts, Troy Ross, Sean Russell, Jon Sabato, Adam

Sands, Samuel Sarfo, Robert Scaramuccia, John Scott, Michael Scott, Michael Sisk, Daryl Smith,

David Sprucebank, Colin Stalenburg, Leon Tann, Anthony Taylor, Chachrist Thaiwuthinukul,

Ernest Thomasson, Trent Tolbert, Anthony Tomlin, Mark Torsiello, James Walls, Coffie Williams,

Mauricio Williams, David Wilson, Otis Woolbright and Mike Zeglinksi.3




3
  Individuals who opted in to both Neff and Carr shall only be eligible for a settlement payment in each case for the
time period they contracted with the applicable subsidiary Defendant (for Neff, Lepage and for Carr, Oxford).


                                                  Page 11 of 43
       Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 13 of 48




        3.20.   Notice Program: means the plan approved by the Court for disseminating the

Settlement Notices as set forth herein.

                Objection Date: means the date, to be set by the Court, by which objections to the

Settlement must be submitted by Class Members or any additional FLSA Collective Members who

are not Named Plaintiffs.

                Party or Parties: means the Named Plaintiffs and/or Defendants.

                Preliminary Approval: means the order to be entered by the Court, substantially in

the form of Exhibit 6, that:

        (a)     preliminarily approves this Settlement Agreement;

        (b)     sets the date of the Fairness Hearing;

        (c)     appoints the Plaintiffs’ Counsel as Class Counsel for the Settlement Class

Members;

        (d)     approves the forms of Settlement Notice and the Notice Program;

        (e)     sets the date that Settlement Notices should issue;

        (f)     sets the end of the Notice Period;

        (g)     sets the Exclusion Date and Withdrawal Date; and

        (h)     sets the deadline for filing objections to the settlement.

                Released Claims: mean any and all claims, demands, causes of action, rights to

relief, fees and liabilities of any kind, whether known or unknown, either that were asserted in or

could have been asserted in this Action, that the Settlement Class Members have or may have

against any of the Releasees (as defined below), from the beginning of time through December 31,

2019, including, but not limited to, all claims under common law contract, tort, or other law, as

well as all claims under federal, state, local, or foreign laws, including but not limited to all claims




                                            Page 12 of 43
       Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 14 of 48




arising under Pennsylvania, New Jersey, Maryland, New York, or other applicable state’s Wage

and Labor Laws; Pennsylvania, New Jersey, Maryland, New York or other applicable state’s

common law; Pennsylvania, New Jersey, Maryland, New York, or other applicable state’s

administrative law; or Pennsylvania, New Jersey, Maryland, New York, or other applicable state’s

statutory law that are derivative of, or in any way related to, any wage and hour, overtime, benefits

or other claims based on the Settlement Class Members’ alleged misclassification as independent

contractors; any other claim allegedly arising from the Settlement Class Members’ alleged

misclassification as independent contractor while performing services under a Distributor

Agreement with Flowers/Oxford or any predecessor entity; and any penalty, interest, taxes or

additional damages or costs which arise from or relate to the claims described above under

applicable federal, state or local laws, statutes, or regulations. Released Claims shall not include

any FLSA claims of any Settlement Class Members who are not also Named Plaintiffs or FLSA

Collective Members. For Named Plaintiffs and for FLSA Collective Members who do not

withdraw and exclude themselves, Released Claims shall include any and all FLSA claims in

addition to all claims set forth in this Section above.

               Releasees: means Flowers Foods, Flowers/Oxford, and any and all current and

former parents, subsidiaries, related companies or entities, partnerships, joint ventures, or other

affiliates, and, with respect to each of them, all of their predecessors and successors, benefits plans

and programs, insurers, contractors, subcontractors, successors, and assigns, and, with respect to

each such entity, any and all of its past, present, and future employees, trustees, officers, directors,

stockholders, owners, representatives, assigns, attorneys, administrators, fiduciaries, agents,

insurers, trustees, and any other persons acting by, though, under, or in concert with any of these

persons or entities and their successors and assigns.




                                            Page 13 of 43
      Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 15 of 48




              Settlement Administrator: means Atticus Administration, 1250 Northland Drive,

Suite 240, Mendota Heights, MN 5512.

              Settlement Class or Settlement Class Member: means any Class Member who

receives the Settlement Notice and who does not submit a valid Exclusion Request pursuant to the

terms of this Agreement, Named Plaintiffs, and any FLSA Collective Members who are also Class

Members (but not Named Plaintiffs) who do not withdraw by the Withdrawal Date and who do not

submit a valid Exclusion Request; and any distributors who are FLSA Collective Members only

who do not contact Class Counsel to withdraw by the Withdrawal Date.

              Settlement Fund or Common Fund: A qualified settlement fund established under

Internal Revenue Code § 468B and Treasury Regulation § 1.468B-1, to be funded by Defendants

in the amount of $13.25 million dollars, which includes Attorneys’ Fees in the amount of

$4,372,500 (which constitutes 33% of the Common Fund) and Costs (except for costs associated

with notice and settlement administration, which shall be paid separately by Defendants), Service

Awards, and any payments to current distributor Class and FLSA Collective Members who accept,

sign and return to the Settlement Administrator within the Notice Period the Amendment and

Arbitration Agreement, established at a United States bank jointly selected by Defendants and the

Settlement Administrator. The settlement shares will be calculated according to a formula more

fully described in Section 13.2 below. This qualified Settlement Fund shall be non-reversionary

except for the monies allocated to the claims of those distributors who are: (1) Class Members

only (and are not also FLSA Collective Members or Named Plaintiffs) who file a valid Exclusion

Request by the Exclusion Date; (2) FLSA Collective Members who are also Class Members (but

not Named Plaintiffs) who file a valid Exclusion Request and contact Class Counsel to withdraw

from the Action by the Withdrawal Date; and (3) FLSA Collective Members only (who are not




                                         Page 14 of 43
       Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 16 of 48




also Class Members or Named Plaintiffs) who contact Class Counsel to withdraw from the Action

by the Withdrawal Date. Allocation of monies to all such individuals shall revert to Defendants.

The Settlement Administrator shall pay all monies payable to the Settlement Class Members

(including Service Awards and consideration for timely, executed Amendment and Arbitration

Agreements from current distributor Settlement Class Members) and Attorneys’ Fees and Costs to

Class Counsel under this Settlement Agreement from the Settlement Fund.

               Settlement Notice Period or Notice Period: means the Period Set by the Court for

Class Members to review the Settlement Notice, determine whether they want to participate or

exclude themselves or object, as applicable; and, for current distributor Class or FLSA Collective

Members, to determine whether they want to “Accept” the Amendment and Arbitration Agreement

in exchange for an additional $3,500 or “Not Accept” and forfeit such payment, or elect the Buy

Back Option.

               Service Award: means the $10,000 payment to each Named Plaintiff to be paid from

the Settlement Fund to compensate them for their efforts on behalf of the Settlement Class and

FLSA Collective Members.

               Withdrawal Date: means the date to be set by the Court by which an FLSA

Collective Member, including FLSA Collective Members who are also Class Members, must

contact Class Counsel to withdraw from the Action.

       Jurisdiction
               The Court has jurisdiction over the Parties and the subject matter of this Action,

which includes both federal and state-law claims. Additionally, the Court has supplemental

jurisdiction over the state-law claims.




                                          Page 15 of 43
       Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 17 of 48




                If the Settlement Agreement is fully and finally approved, the Court will dismiss

the Action with prejudice. In the event there is a dispute concerning the enforcement of the terms

of this Settlement Agreement, the Parties agree to confer in good faith in an attempt to resolve any

such dispute before initiating any subsequent enforcement action.

                The Parties stipulate that, for settlement purposes only, the Settlement Class

satisfies the requirements of Rule 23 of the Federal Rules of Civil Procedure and Section 216(b)

of the FLSA, and therefore approval of this Settlement Agreement is appropriate. In so stipulating,

Defendants do not waive or abandon any arguments they may have that decertification of the FLSA

collective action is proper or that certification of the Rule 23 class is improper. Defendants’ consent

to certification for settlement purposes only is in no way an admission that Rule 23 or Section

216(b) certification would be proper absent a settlement.

                Failure to obtain the Preliminary or final approval of this Settlement Agreement in

the same or substantially similar formats proposed to the Court, including, but not limited to, any

failure as a result of any appeal of the Court’s Final Approval Order and Judgment, will cause this

Settlement Agreement to be void and unenforceable and to have no further force and effect.

                In the event this Settlement Agreement becomes void or unenforceable, any monies

in the Settlement Fund shall remain the property of and shall be returned to Defendants, the Parties'

litigation positions shall revert to the status quo ante prior to the execution of this Settlement

Agreement, and the Parties will not be deemed to have waived, limited, or affected in any way any

of their claims, defenses, or objections in the Action, including arguments for or against class

certification or decertification.




                                            Page 16 of 43
       Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 18 of 48




        Statement of No Admission
                Defendants deny liability upon any claim or cause of action presented or alleged or

that could have been presented or alleged in the Action, and Defendants deny that the Settlement

Class is entitled to relief of any kind in this Action.

                This Settlement Agreement does not constitute an admission by Defendants as to

the merits, validity, or accuracy of the allegations or claims made against them in the Action and

may not be construed as or deemed an admission of liability, culpability, negligence, willfulness,

or wrongdoing on the part of Defendants.

                Nothing in this Settlement Agreement is intended by the Parties or may be used by

anyone for any purpose inconsistent with this Settlement Agreement, or may be introduced in any

way as evidence, to show or establish any misconduct, or improper practices, plans, or policies, or

any violation of any federal, state, or local law, statute, ordinance, regulation, rule, or executive

order, or any obligation or duty at law or in equity. Notwithstanding the foregoing, this Settlement

Agreement may be used in any proceeding in this Court that has as its purpose the enforcement of

the Settlement Agreement.

        Claims of the Plaintiffs and Benefits of Settlement
                Plaintiffs believe that the claims asserted in the Action have merit and that the

evidence developed through extensive written and deposition discovery supports their claims.

However, Plaintiffs and Class Counsel recognize and acknowledge the expense, complexities, and

length of continued proceedings necessary to prosecute the Action through trial and through

appeals, along with the uncertain nature of certain damages and affirmative defenses.




                                             Page 17 of 43
       Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 19 of 48




                Plaintiffs and Class Counsel have considered the uncertain outcome and the risk of

this Action, especially the multi-party, collective, and class action components of this Action, as

well as the difficulties, delays, and risks of collection inherent in litigation.

                Plaintiffs and Class Counsel believe that the Settlement Agreement confers

substantial benefits upon Plaintiffs and the Settlement Class Members and is fair, reasonable,

adequate, and in the best interests of Plaintiffs and the Settlement Class Members.

        Non-Monetary Relief and Other Options for Distributors
                Defendants will implement certain changes and modifications to the independent

distributor model at Flowers/Oxford in accordance with Exhibit 7. The terms are the product of

extensive and arms-length negotiations between the Parties and their counsel, which were

facilitated by a mediator experienced in independent distributor/delivery business models and

which confer substantial benefits on Settlement Class Members to which they would not otherwise

be entitled absent this Settlement Agreement.

                Defendants will establish a Distributor Review Panel for Flowers/Oxford

distributors that will operate in accordance with Exhibit 8.

                Defendants will establish the position of Distributor Advocate for distributors with

Flowers/Oxford, as explained more fully in Exhibit 9, which will operate in accordance with the

International Ombudsman Association’s Standards of Practice and Code of Ethics where

operationally feasible (e.g., Defendants will not maintain confidentiality as suggested by the

International Ombudsman Association because the distributor’s identity must be shared with

management in order to understand the context and each party’s business interests).

                Settlement Class Members who are current Flowers/Oxford distributors will be

offered the opportunity and eligible to “Accept” or “Not Accept” an Amendment to the Distributor




                                             Page 18 of 43
       Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 20 of 48




Agreement with an accompanying Arbitration Agreement and class action waiver. The

Amendment will modify or eliminate certain provisions in the Distributor Agreement that are

inconsistent with the Arbitration Agreement. The Settlement Administrator will present each

current distributor with the Amendment and the Arbitration Agreement during the Notice Period.

The Settlement Administrator will also present an agreed-upon summary of the Amendment and

Arbitration Agreement at that time. These documents are contained in the arbitration agreement

packet (Exhibit 1). Distributors who “Accept” and concurrently sign the Amendment with the

accompanying Arbitration Agreement and return these signed documents to the Settlement

Administrator by the end of the Notice Period shall receive an additional $3,500 from the

Settlement Fund as consideration for accepting such Amendment. Distributors who do not accept

the Amendment will forfeit such $3,500 payment, and such payments shall revert to the Settlement

Fund to be reallocated among all Settlement Class Members.

               Defendants will agree to buy back the territories of any interested Settlement Class

Member who is a current distributor at ten (10) times weekly branded sales calculated over a 52-

week average, provided that the Settlement Class Member returns to the Settlement Administrator

during the Notice Period the Buy Back Election Form (Exhibit 10). The Settlement Administrator

will, in turn, notify Defendants. For those Settlement Class Members who exercise this option, the

timing of the sale will be at Flowers/Oxford’s reasonable discretion depending on

Flowers/Oxford’s business needs and/or the ability to service the territory. Such buy backs are also

contingent upon those Settlement Class Members who have exercised this option continuing to

comply with all of their obligations under the Distributor Agreement. Such buy backs are subject

to the following:




                                          Page 19 of 43
      Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 21 of 48




                      For the first five (5) territories designated by Settlement Class Members

who exercise this option, the time period shall not exceed sixty (60) days from the Settlement

Effective Date.

                      For the next fifteen (15) territories designated by Settlement Class Members

who exercise this option, the time period shall not exceed one hundred twenty (120) days from the

Settlement Effective Date.

                      In the event Settlement Class Members express interest in selling greater

than twenty (20) territories, the time period shall not exceed one hundred eighty (180) days from

the Settlement Effective Date.

       For purposes of determining the designation date, the date of receipt by the Settlement

Administrator shall control.

       Waiver, Release and Dismissal
               Upon the Settlement Effective Date, all Settlement Class Members will be bound

by the terms and conditions of this Settlement Agreement.

               Upon the Settlement Effective Date, each Settlement Class Member, on behalf of

themselves and their respective agents, representatives, executors, estates, heirs, administrators,

attorneys, insurers, successors and assigns shall be deemed to have forever released and discharged

the Releasees from any and all Released Claims, shall covenant not to sue the Releasees with

respect to any Released Claims, and will be permanently and forever barred from suing or

otherwise asserting any Released Claim against any of the Releasees.

               In exchange for this release of claims by the Settlement Class, Defendants will pay

the sum of $13.25 million into the Settlement Fund within ten business days after the Settlement




                                          Page 20 of 43
      Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 22 of 48




Effective Date of this Action. At their discretion, Defendants may pay this amount into the

Settlement Fund earlier.

               Notwithstanding any other provision of this Settlement Agreement, nothing in this

Settlement Agreement is intended to restrict any Settlement Class Member from contacting,

assisting, or cooperating with any government agency; provided, however, that no Settlement

Class Member shall seek or accept damages, reinstatement, or similar personal relief as to any

Released Claim.

               Named Plaintiffs represent and warrant that they have not sold, assigned, pledged,

or otherwise transferred any Released Claims.

               It is agreed that because the Settlement Class Members are so numerous, it is

impossible or impractical to have each Settlement Class Member execute this Settlement

Agreement. The Settlement Notice will advise all Settlement Class Members of the binding nature

of the release, and Named Plaintiffs’ signing of this Settlement Agreement, when approved by the

Court and such approval has become final, fully effectuates the above releases on behalf of the

remaining Settlement Class Members. The checks issued to all Settlement Class Members shall

also have appropriate agreed-upon release language on the back of each check. Named Plaintiffs

shall also separately sign a General Release of Claims.

               The Parties agree to seek an order dismissing the Action with prejudice and such

other and additional orders upon the Final Approval Order and Judgment.

       Required Events and Cooperation by the Parties
               As soon as reasonably practicable after execution of the Settlement Agreement, the

Parties shall submit the Settlement Agreement, including all Exhibits, to the Court for its




                                          Page 21 of 43
       Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 23 of 48




Preliminary Approval and shall jointly move the Court for entry of an order, substantially in the

form of Exhibit 6, which by its terms shall:

                       Determine preliminarily that this Settlement Agreement and the terms set

forth herein fall within the range of reasonableness meriting possible Final Approval and

dissemination of Settlement Notices as set forth herein, and direct that, within ten days of filing

for Preliminary Approval, Defendants shall provide notice of this proposed Settlement in

compliance with the Class Action Fairness Act of 2005 (“CAFA”);

                       Schedule the Fairness Hearing to: (i) determine finally whether the

proposed settlement satisfies the applicable requirements of Rule 23; (ii) review objections, if any,

regarding the Settlement Agreement; (iii) consider the fairness, reasonableness, and adequacy of

the Settlement Agreement and its terms; (iv) consider Class Counsel’s application for an award of

attorneys’ fees and reimbursement of expenses; (v) determine the validity of any Exclusion

Requests and exclude from the Class those persons who are eligible to exclude themselves under

the terms set forth herein and who validly and timely exclude themselves by the Exclusion Date;

and (vi) consider whether the Court shall issue the Final Approval Order and Judgment, approving

the settlement and dismissing the Action with prejudice.

                       Set a briefing schedule for: (i) a joint motion for final approval; (ii) Class

Counsel’s motion for attorneys’ fees; and (iii) Named Plaintiffs’ motion for Service Awards;

                       Approve the proposed Settlement Notices and Notice Program;

                       Direct the Settlement Administrator to cause the Settlement Notice to be

disseminated in the manner set forth in the Notice Program on or before the Settlement Notice

Deadline;




                                           Page 22 of 43
       Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 24 of 48




                       Determine that the Settlement Notices and the Notice Program: (i) meet the

requirements of Rule 23(c)(3) and due process; (ii are the best practicable notice under the

circumstances; (iii) are reasonably calculated, under the circumstances, to apprise applicable Class

Members of the pendency of the Action, their right to object to the proposed Settlement, exclude

themselves from the settlement, or participate within the timeframe provided herein; and (iv) are

reasonable and constitute due, adequate, and sufficient notice to all those entitled to receive notice.

                       Require each Class Member who is not also a Named Plaintiff or FLSA

Collective Member who wishes to exclude himself or herself from the Settlement to submit a

timely and valid written Exclusion Request, on or before the Exclusion Date, to the Settlement

Administrator;

                       Require each FLSA Collective Member who is also a Class Member (but

not a Named Plaintiff) who wishes to exclude himself or herself from the Settlement to submit a

timely and valid written Exclusion Request, on or before the Exclusion Date, to the Settlement

Administrator and contact Class Counsel to withdraw from the Action by the Withdrawal Date.

                       Require each FLSA Collective Member (who is not also a Class Member or

Named Plaintiff) who does not wish to participate in the Settlement to contact Class Counsel to

withdraw from the Action by the Withdrawal Date.

                         Order that all Settlement Class Members will be bound by all proceedings,

orders, and judgments in this Action;

                         Require any Settlement Class Member who wishes to object to the

fairness, reasonableness or adequacy of the Settlement Agreement, to the award of Attorneys’ Fees

and Expenses, or to the Service Awards, to submit to the Court, Class Counsel, and Defense

Counsel by the Objection Date a statement of his or her objection; and




                                            Page 23 of 43
       Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 25 of 48




                        Establish the following:

                      9.1.12.1.       The date and time of the Fairness Hearing, which the Parties

agree shall not be on a date or time that is less than 100 days after Preliminary Approval of the

Settlement Agreement, or 90 days after notice is sent to the appropriate officials under CAFA,

whichever is later;

                      9.1.12.2.       The date by which the Settlement Notices shall issue;

                      9.1.12.3.       The date by which any Exclusion Request, objections,

withdrawal request, and the signed Amendments and Arbitration Agreements from current

distributor Settlement Class Members who elect this option are due.

               The Parties represent and acknowledge that each intends to implement the

Settlement Agreement. The Parties shall, in good faith, cooperate and assist with and undertake all

reasonable actions and steps to accomplish all required events on the schedule set by the Court,

and shall use their best efforts to implement all terms and conditions of the Settlement Agreement.

       Settlement Administration
               Subject to approval by the Court, the Settlement Administrator shall be responsible

for mailing the Settlement Notices; receiving and logging arbitration election forms and fully

executed Amendments and attached Arbitration Agreements, Buy Back Election Forms, and

Exclusion Requests; researching and updating addresses through skip-traces and similar means;

answering questions from Settlement Class Members; reporting on the status of the claims

administration to counsel for the Parties; sending the notices required by CAFA within the

appropriate time period; preparing a declaration regarding its due diligence in the claims

administration process; providing the Parties with data regarding the arbitration election forms,

accompanying Amendments and Arbitration Agreements, Buy Back Election Forms, and




                                          Page 24 of 43
       Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 26 of 48




Exclusion Requests; distributing settlement checks; reporting and paying, as necessary, applicable

taxes on settlement payments; and doing such other things as the Parties may direct.

               Within seven (7) days after the Court’s Preliminary Approval, Defendants will

provide to the Settlement Administrator a database listing of the names, last known addresses,

dates contracted by Flowers/Oxford as distributors during a Covered Period, and social security

numbers or dates of birth of the Named Plaintiffs, FLSA Collective Members, and Class Members.

               The Settlement Administrator will perform the following functions in accordance

with the terms of this Settlement Agreement, the Preliminary Approval Order, and the Final

Approval Order and Judgment:

                         Provide for the Settlement Notices (with the Fairness Hearing dates) to be

sent by mail to all applicable Class and FLSA Collective Members that can be identified through

a reasonable effort;

                         Provide to Defense Counsel and Class Counsel, 14 days after the first

mailing of the Settlement Notices and then updated every 14 days thereafter: (i) a list of the names

and addresses of all Class Members or FLSA Collective Members whose Settlement Notices have

been returned to the Settlement Administrator as undeliverable along with a report indicating steps

taken by the Settlement Administrator to locate updated address information for such Class

Members and FLSA Collective Members and to resend the Settlement Notices, and/or whose

Settlement Notices have been forwarded to an updated address by the United States Postal Service;

(ii) a separate list of the names and addresses of all Settlement Class Members who are not Named

Plaintiffs who have submitted documents indicating that they wish to object to the settlement; (iii)

a separate list of the names and addresses of all Settlement Class Members who are not Named

Plaintiffs who have submitted documents indicating that they wish to challenge the payment




                                          Page 25 of 43
      Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 27 of 48




calculations along with copies of all such documents; (iv) a separate list of the names of current

distributor Settlement Class Members who have elected to “Accept” the Amendment and

Arbitration Agreement and have submitted executed versions of both documents to the Settlement

Administrator by the end of the Notice Period; and (v) a separate list of current distributor

Settlement Class Members who have submitted the Buy Back Election Form.

                        Process challenges to the payment calculations and process objections to

the Settlement in accordance with this Settlement Agreement;

                        Mail settlement payments to Settlement Class Members, as ordered by the

Court in the Proposed Final Approval Order, in accordance with this Settlement Agreement;

                        Mail payments of $3,500 from the Settlement Fund for each current

distributor Settlement Class Member who elects to Accept the Amendment and Arbitration

Agreement and submitted executed copies of both the Amendment and Arbitration Agreement

back to the Settlement Administrator by the end of the Notice Period;

                        Mail payment(s) for Attorneys’ Fees and Costs to Class Counsel, as

ordered by the Court in the Final Approval Order, in accordance with the Settlement Agreement;

                        Mail Service Awards to Named Plaintiffs, as ordered by the Court in the

Final Approval Order;

                        Establish, designate, and maintain a Settlement Fund for the Lawsuit as a

“qualified settlement fund” under Internal Revenue Code § 468B and Treasury Regulation

§ 1.468B-1;

                        Maintain the assets of the Settlement Fund in a non-interest-bearing

escrow account segregated from the assets of Defendants and any person related to Defendants;




                                          Page 26 of 43
       Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 28 of 48




                         Obtain employer identification numbers for the Settlement Fund pursuant

to Treasury Regulation § 1.468B-2(k)(4);

                         Prepare and file federal income tax returns for the Settlement Fund, as

well as any other tax filings the Class Settlement Fund must make under federal, state, or local

law;

                         Prepare, file, and issue all necessary tax reporting forms for the Settlement

Fund, including Form W-2 Statutory Employees and IRS Forms 1099 regarding the distribution of

payments to the Settlement Class Members, Class Counsel, and Named Plaintiffs as set forth

herein;

                         Provide Defendants with copies of all tax reporting and filings made for

the Settlement Fund, including copies of the checks and the Form W-2 Statutory Employees and

IRS Forms 1099 issued to Settlement Class Members and Named Plaintiffs, and any other

documentation to show that the tax reporting and filings were timely transmitted to the claimants

and the applicable taxing authorities;

                         Pay any additional tax liabilities (including penalties and interest) that

arise from the establishment and administration of the Settlement Fund solely from the assets of

the Settlement Fund without any recourse against Defendants for additional monies;

                         Liquidate any remaining assets of the Settlement Fund after all payments

to the Settlement Class Members, Class Counsel, and Named Plaintiffs have been made and all tax

obligations have been satisfied, and distribute all unclaimed funds to the court-designated cy pres

beneficiar(ies); the Parties suggest the court designate the following organizations to share equally

in any residual funds: The Pennsylvania IOLTA Board, Legal Services of New Jersey, and

Maryland Legal Aid.




                                           Page 27 of 43
       Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 29 of 48




                         Notify the Parties that the Settlement Fund will be terminated unless the

Parties contact the Settlement Administrator within ten business days.

               The Parties will be jointly responsible for providing the Settlement Administrator

with the necessary information to facilitate notice and claims administration (including, but not

necessarily limited to, the full legal name, last known address, and dates of contract of each Named

Plaintiff, FLSA Collective Member, and/or Class Member).

               In the event a Settlement Class Member disputes the accuracy of information upon

which settlement payments are calculated, the Parties agree that Defendants’ business records will

be conclusive as to the dates a Settlement Class Member was a distributor.

               Class Counsel will calculate settlement payments to each Settlement Class Member

under this Settlement Agreement and provide this information to the Settlement Administrator for

purposes of processing the settlement checks.

               Defendants acknowledge that they are responsible for ensuring that notice is mailed

to the appropriate entities pursuant to CAFA and agree to work diligently with the Settlement

Administrator, who will be responsible for actually sending the required notices, to ensure this

notice is sent timely and in the manner prescribed by law.

               Defendants will pay the costs of notice and administration of the settlement, which

will be paid separately and in addition to funding the Settlement Fund.

      Notice to the Settlement Class, Objection, Exclusion and Withdrawal
Rights
               Within two weeks of the date the Court grants Preliminary Approval of the

Settlement, as the Court may direct, the Parties shall cause the Settlement Notices to be

disseminated pursuant to the Notice Program, in a manner that comports with constitutional due

process and the requirements of Rule 23, as set forth below:


                                          Page 28 of 43
       Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 30 of 48




                       The Settlement Administrator shall cause the Settlement Notice in the form

of Exhibit 2A to be sent to current distributor Class Members who are not Named Plaintiffs or

FLSA Collective Members;

                       The Settlement Administrator shall cause the Settlement Notice in the form

of Exhibit 2B to be sent to former distributor Class Members who are not Named Plaintiffs or

FLSA Collective Members;

                       The Settlement Administrator shall cause the Settlement Notice in the form

of Exhibit 3A to be sent to current distributor FLSA Collective Members who are also Class

Members but not Named Plaintiffs.

                       The Settlement Administrator shall cause the Settlement Notice in the form

of Exhibit 3B to be sent to former distributor FLSA Collective Members who are also Class

Members but not Named Plaintiffs.

                The Settlement Administrator shall cause the Settlement Notice in the form of

Exhibit 4A to be sent to current distributors who are FLSA Collective Members only (and not also

Class Members or Named Plaintiffs).

                The Settlement Administrator shall cause the Settlement Notices in form of Exhibit

4B to be sent to former distributors who are FLSA Collective Members only (and not also Class

Members or Named Plaintiffs).

                The Parties agree that all Class Members and FLSA Collective Members who are

not Named Plaintiffs but who are also Class Members who receive Settlement Notices in the form

of Exhibit 2A, 2B, 3A and 3B shall have a period of sixty (60) days to file any Exclusion Request

or objection.




                                          Page 29 of 43
       Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 31 of 48




                   The Parties agree that all FLSA Collective Members, including those who are or

are not Class Members (but are not Named Plaintiffs) shall have a period of sixty (60) days to

contact Class Counsel to withdraw from the Action and not participate in the Settlement should

they wish to do so.

                   The Parties agree that current distributor Class Members and FLSA Collective

Members shall have a period of sixty (60) days to submit their election accepting the Amendment

with Arbitration Agreement and fully executed copies of each to the Settlement Administrator.

Current distributor Class Members and FLSA Collective Members shall also have a period of sixty

(60) days to submit the Buy Back Election Form.

                   The Parties agree that the Settlement Administrator shall also send a Reminder

Notice in the form attached as Exhibit 5 to any current distributor Class Member or FLSA

Collective Member who has not submitted the signed Amendment and attached Arbitration

Agreement within the first 45-days of the Notice Period reminding them of the upcoming deadline

for this option.

                   Claims administration expenses and notice expenses shall be paid directly by

Defendants and not from the Settlement Fund.

                   The Settlement Notices attached in the form of Exhibits 2A, 2B, 3A and 3B shall

comply with the requirements of Rule 23 and shall:

                          contain a short, plain statement of the background of the Action and the

proposed Settlement;

                          describe the proposed Settlement relief as set forth in this Settlement

Agreement, including the requests of Class Counsel for Attorneys’ Fees and Costs and Service

Awards as described in this Settlement Agreement;




                                            Page 30 of 43
       Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 32 of 48




                       inform Class Members that, if they do not exclude themselves from the

Settlement, they may be eligible to receive relief;

                       describe the procedures for participating in the Settlement and advising

recipients of this Notice of their rights, including their right to exclude themselves from the

settlement, or object to the Settlement;

                       explain the scope of the Release, and the impact of the proposed Settlement

Agreement on any existing litigation, arbitration or other proceeding;

                       state that any relief to Class Members under the Settlement Agreement is

contingent on the Court’s Final Approval of the proposed Settlement Agreement;

                       explain that Counsel for the Parties may not advise on the tax consequences

of participating or not participating in the Settlement;

                       explain the procedures for opting out of the Settlement and specify that so-

called “mass” or “class” opt-outs shall not be allowed; and

                       provide that any objection to the Settlement Agreement and any papers

submitted in support of said objection will be considered only if the Settlement Class Member

making an objection is not a Named Plaintiff and has submitted timely notice of his or her intention

to do so, with the grounds for the objection, and has served copies of such papers he or she proposes

to submit at the Fairness Hearing on Class Counsel and Defense Counsel on or before the Objection

Date, as specified in the Settlement Notice.

               Any Settlement Class Member who intends to object to any aspect of the settlement,

including the requested Attorneys’ Fees and Costs, or Service Award, must do so on or before the

Objection Date. To object, the Settlement Class Member must file a written objection with the

Court on or before the Objection Date and serve it via first-class mail on Class Counsel and




                                           Page 31 of 43
       Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 33 of 48




Defense Counsel and include: the name, address, telephone number, and email address of the

Person objecting and, if represented by counsel, of his/her counsel. An objecting Settlement Class

Member must state, specifically and in writing, all objections and the basis for any such objections

and must state whether he/she intends to appear at the Fairness Hearing, either with or without

counsel. Any Settlement Class Member who fails to file and timely submit and serve a written

objection in accordance with this Agreement shall not be permitted to object to the approval of the

Settlement Agreement at the Fairness Hearing. The Parties may take discovery on an expedited

basis regarding the objection from the objector and related third parties.

               Prior to the Fairness Hearing, the Parties shall provide to the Court documentation

that the Settlement Notices were provided in accordance with the Notice Program.

               A Class Member, including an FLSA Collective Member who is also a Class

Member (but who is not a Named Plaintiff)who wishes to file an Exclusion Request must do so on

or before the Exclusion Date. To exclude himself or herself, the applicable Class Member must

complete and send to the Settlement Administrator an Exclusion Request as set forth herein that is

post-marked no later than the Exclusion Date. The Exclusion Request must be personally signed

by the applicable Class Member requesting exclusion; contain the Class Member’s full name,

address, and phone number; and contain a statement that indicates a desire to be excluded from

the Settlement Class. So-called “mass” or “class” exclusions on behalf of multiple individuals or

groups shall not be allowed.

               An FLSA Collective Member, including FLSA Collective Members who are also

Class Members (but who are not Named Plaintiffs), who does not want to participate in the

settlement must contact Class Counsel and notify them that they want to withdraw by the

Withdrawal Date. FLSA Collective Members who are also Class Members (but not Named




                                           Page 32 of 43
       Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 34 of 48




Plaintiffs) must both file a valid Exclusion Request by the Exclusion Date as discussed above and

contact Class Counsel to withdraw by the Withdrawal Date discussed herein to exclude themselves

from the settlement.

               Except for those Class Members and applicable FLSA Collective Members who are

also Class Members who timely and properly file an Exclusion Request, as applicable, and all

FLSA Collective Members who submit a notice of intent to withdraw to Class Counsel by the

Withdrawal Date, all other Class Members and FLSA Collective Action Members, including those

who do not respond to the Notice, will be deemed to be Settlement Class Members for all purposes

under the Settlement Agreement, and upon the Settlement Effective Date, will be bound by its

terms and conditions and the release of claims described therein and will be bound by the judgment

dismissing this Action on the merits.

               Any Class Member, including any FLSA Collective Member who is also a Class

Member, who is not also a Named Plaintiff who properly files an Exclusion Request excluding

him or herself from the Settlement Class shall: (a) not be bound by any orders or judgments entered

in the Action relating to the settlement, including but not limited to the Release of Claims; (b) not

be entitled to relief under, or be affected by, the Settlement Agreement; (c) not gain any rights by

the Settlement Agreement; or (d) not be entitled to object to any aspect of the Settlement. For any

Class Member who files an Exclusion Request, the statute of limitations for the Class Member’s

claims will begin to run again upon the Settlement Effective Date. The statute of limitations will

similarly begin to run for any FLSA Collective Member who withdraws from the Action as well

as any FLSA Collective/Class Member who both withdraws from the Action and files an Exclusion

Request.




                                           Page 33 of 43
       Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 35 of 48




        Payment from the Settlement Fund
                All settlement payments made to Settlement Class Members under this Settlement

Agreement shall be considered non-employee compensation.

                For tax reporting purposes, except as provided in 12.3 below, Defendants, or as

applicable the Settlement Administrator, shall report all settlement payments made to Settlement

Class Members as non-employee compensation to the Settlement Class Members receiving

settlement payments.

                For any Settlement Class Members whose distributorships are incorporated on the

Settlement Effective Date, no reporting for tax purposes of the settlement payments is required.

                Settlement Class Members will be responsible for reporting such amounts on their

tax returns and paying all applicable taxes on such amounts. Settlement Class Members agree to

indemnify and hold Defendants and the Settlement Administrator harmless from any and all

liability that may result from, or arise in connection with their failure to file and pay such taxes on

any amounts received pursuant to this settlement. No Settlement Funds shall be disbursed from

the Settlement Fund until the Settlement Effective Date.

                In the event the Action is not finally dismissed or is vacated or reversed on appeal,

all Settlement Funds shall be immediately returned to Defendants.

        Settlement Fund Allocation
                No Settlement Class Member will be required to submit a claim form to receive a

share of the Settlement Fund.

                The Parties agree to allocate the Settlement Fund as follows:

Step 1: For class members who had more than one territory at some point during the class period, select
        the territory with the highest gross sales and discard sales data from the smaller territory(ies).
Step 2: Calculate FLSA overtime shares by multiplying the number of weeks each opt-in plaintiff worked
        during the two-year statute of limitations period by 55 hours, then divide that opt-in plaintiff’s
        gross sales by that product. If the quotient is less than $1,000, round up to $1,000.


                                             Page 34 of 43
       Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 36 of 48




Step 3: Calculate each class member’s state overtime damages by multiplying the number of weeks each
        class member worked during the applicable statute of limitations period by 55 hours, then divide
        that class member’s gross sales by that product.
Step 4: Calculate each class member’s state wage deduction damages by adding the dollar amount of class
        member’s warehouse fee, administrative fee, shrink, and stale payments during the applicable
        statute of limitations.
Step 5: Reduce the common fund by the amount of attorneys fees, costs, and service awards approved by
        the Court. Reduce the difference by the sum of all FLSA damages calculated in step 2 and the
        sum of all arbitration agreement payments.
Step 6: Apportion the remaining money on a pro rata basis for each class member for overtime and wage
        deduction damages.
Step 7: FLSA opt-in plaintiffs will receive the greater of their actual FLSA overtime damages or their pro
        rata share of state overtime damages; perform steps 3–6 again after removing FLSA overtime
        damages for opt-ins whose state overtime damages are greater than their FLSA damages.
Step 8: Verify results. The sum of all class member shares, arbitration payments, attorneys fees and costs,
        and service awards must equal $13,250,000.

                Settlement Class Members who are FLSA Collective Members and Class Members

with overtime damages will receive the greater of the amount of their actual estimated 2-year FLSA

damages or a pro rata share of their estimated state overtime damages.

                Settlement Class Members who operate multiple territories shall collect monies

allocated to alleged overtime on only one territory, which will be the territory that has the highest

total overtime damages during the recovery period as determined by Plaintiffs’ proffered damages

expert;

                The $3,500 payment for each current distributor Class or FLSA Collective Member

who elects to “Not Accept” the Amendment and accompanying Arbitration Agreement with class

action waiver shall be returned to the Settlement Fund for re-allocation among Settlement Class

Members.

                Any Class Member who has submitted or submits an incomplete or incorrect form

will be permitted to re-submit one within 14 days of the sending of notice to that Class Member

of a defect by the Claims Administrator. Class Counsel will be kept apprised of the volume and

nature of defective forms and allowed to communicate with Class Members as they deem

appropriate to cure deficiencies.


                                             Page 35 of 43
      Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 37 of 48




               Checks will be negotiable for 180 days. Ninety (90) days after mailing, the

Settlement Administrator will review the Settlement Fund account for uncashed checks and

attempt to contact each Settlement Class Member who has not cashed her or his check to remind

them of the negotiable period. If the Settlement Class Member requests a new check, the

Settlement Administrator will void the original check and reissue a check negotiable for forty-five

(45) days. Checks that are not cashed within the negotiable period will not result in unclaimed

property under state-law. Rather, in the event there are unclaimed funds, they shall be paid to the

court-designated cy pres beneficiaries.

               The Named Plaintiffs may petition the Court for approval of Service Awards in the

amount of $10,000 per Named Plaintiff in recognition of their time and efforts in serving the Class

and FLSA Collective Action by helping Class Counsel formulate claims and assisting in the Action

and settlement process. Defendants will not object to the Named Plaintiffs’ petition for Service

Awards. These Service Awards are separate from and in addition to the shares of the Settlement

Fund that the Named Plaintiffs may be eligible to receive as Settlement Class Members, although

the payments will be made from the Settlement Fund. As a condition of receiving such Service

Awards, Named Plaintiffs agree that they may not exclude themselves from this settlement and

agree to sign a general release of all claims. Final approval of the Agreement is not contingent

upon the Court granting the requested Attorneys’ Fees and Costs and Service Awards in full.

               Except as otherwise noted, the allocations described in 13.2, 13.3 and 13.4 will be

performed solely by Class Counsel and is subject to Court approval.

               Defendants and Defense Counsel will cooperate with Class Counsel to provide

information from Defendants’ records for purposes of locating persons in the Class and in




                                          Page 36 of 43
       Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 38 of 48




determining the values to be used in calculating each Settlement Class Member’s share of the

Settlement Fund.

       Attorneys’ Fees and Costs
               Class Counsel agrees to make an application to the Court for an award of Attorneys’

Fees and Expenses in this Action, and Defendants agree not to oppose such application. If awarded

by the Court, the Settlement Administrator shall pay Class Counsel directly within twenty business

days of the Settlement Effective Date.

       Miscellaneous Provisions
               The Parties agree to take all steps as may be reasonably necessary to secure

approval of the Settlement Agreement, to the extent not inconsistent with its terms, and will not

take any action adverse to each other in obtaining Court approval, and, if necessary, appellate

approval of the Settlement Agreement in all respects.

               This Settlement Agreement, and any payments made pursuant to it, including

payments made pursuant to the claim procedures set forth herein, will have no effect on the

eligibility or calculation of benefits of current or former distributors of Flowers/Oxford not covered

by this Settlement Agreement.

               The signatories hereto hereby represent that they are fully authorized to enter this

Settlement Agreement and bind the Parties hereto to the terms and conditions hereof.

               The Parties agree to fully cooperate with each other to accomplish the terms of this

Settlement Agreement, including, but not limited to, execution of such documents and to take such

other action as may reasonably be necessary to implement the terms of this Settlement Agreement.

The Parties to this Settlement Agreement shall use their best efforts, including all efforts

contemplated by this Settlement Agreement and any other efforts that may become necessary by



                                           Page 37 of 43
       Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 39 of 48




order of the Court, or otherwise, to implement this Settlement Agreement and the terms and

conditions set forth herein.

               Class Counsel will use their best efforts for, will cooperate with Defense Counsel

on, and will exercise good faith in obtaining the most participation possible in the settlement.

               As soon as practicable after execution of this Settlement Agreement, Class Counsel

shall, with the assistance and cooperation of Defendants and Defense Counsel, take all necessary

steps to secure the Court’s final approval of this Settlement Agreement.

               The Parties agree to a stay of all proceedings in this Action, except such proceedings

as may be necessary to complete and implement the Settlement Agreement, pending Final Court

Approval of the Settlement Agreement.

               This Settlement Agreement shall be interpreted and enforced under federal law and

under the laws of the State of Pennsylvania without regard to its conflicts of law provisions.

               Defendants will not communicate with Settlement Class Members about the

Arbitration Agreement or the settlement, except to direct questions to Class Counsel or the

Settlement Administrator.

               Upon stipulation or with Court approval, the Parties may alter the above dates or

time periods. The Parties may also make other non-substantive revisions to the Settlement Notice,

Reminder Notice, or other documents as necessary.

               All the Parties acknowledge that they have been represented by competent,

experienced counsel throughout all arms-length negotiations which preceded the execution of this

Settlement Agreement and that this Settlement Agreement is made with advice of counsel who

have jointly prepared this Settlement Agreement.




                                           Page 38 of 43
       Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 40 of 48




               The terms of this Settlement Agreement are confidential until it is filed in the Court.

Even after the Settlement Agreement is filed with the Court, the Parties agree to keep the amounts

paid to each individual Settlement Class Member confidential. This includes not publicizing or

disclosing the specific monetary amounts each individual is to receive under this settlement, either

directly or indirectly, that is, through agents, attorneys, or any other person or entity, either in

specific or as to general existence or content, to any media, including on the internet and social

media including, but not limited to Facebook, Twitter, MySpace, personal blogs and websites, the

public generally, or any individual or entity. Notwithstanding the above, counsel for any party may

take actions to implement this Settlement Agreement, including publicly filing it with the Court

and issuing Court-approved Notice. Further, notwithstanding the foregoing, Settlement Class

Members and Class Counsel may also disclose information concerning this Settlement Agreement

to their respective immediate families, counsel, and tax advisors who have first agreed to keep said

information confidential and to not disclose it to others, and Class Counsel may disclose

information to courts in connection with declarations supporting adequacy as class counsel. The

foregoing shall not prohibit or restrict such disclosure as is required by law or as may be necessary

for the prosecution of claims relating to the performance or enforcement of this Settlement

Agreement and shall not prohibit or restrict Settlement Class Members or Class Counsel from

responding to any inquiry about this Settlement Agreement or Action or its underlying facts and

circumstances by any governmental agency, or any regulatory organization. To the extent

permitted by law, with respect to any such disclosure pursuant to the foregoing sentence, each

Settlement Class Members and Class Counsel shall provide Defendants with as much notice as

possible of any request to make any above-described disclosure, and will use best efforts to ensure

that if such disclosure occurs it will occur in a manner designed to maintain the confidentiality of




                                           Page 39 of 43
         Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 41 of 48




this Settlement Agreement to the fullest extent possible. Finally, notwithstanding the foregoing,

Defendants may disclose the specific financial terms of this Agreement for legal, accounting, and

legitimate business purposes, in accordance with their usual business practice, and otherwise as

required by law.

               The Parties to this Settlement Agreement participated jointly in its negotiation and

preparation. Accordingly, it is agreed that no rule of construction will apply against any Party or

in favor of any Party, and any uncertainty or ambiguity will not be interpreted against one Party

and in favor of the other.

               The terms and conditions of this Settlement Agreement constitute the exclusive and

final understanding and expression of all agreements between the Parties with respect to the

resolution of the Action. The Named Plaintiffs, on their own behalf and on behalf of the Settlement

Class they represent, and Defendants accept entry of this Agreement based solely on its terms, and

not in reliance upon any representations or promises other than those contained in this Settlement

Agreement. This Settlement Agreement may be modified only by writing and signed by the

original Plaintiffs and by a duly authorized representative of Defendants and approved by the

Court.

               This Settlement Agreement and the attachments hereto contain the entire agreement

between the Parties relating to the Settlement Agreement and transaction contemplated hereby, and

all prior or contemporaneous agreements, understandings, representations, and statements,

whether oral or written and whether by a party or a party’s legal counsel, are merged in this

Settlement Agreement. No rights may be waived except in writing. Notwithstanding the foregoing,

however, nothing in this Settlement Agreement shall otherwise affect or alter the rights and




                                          Page 40 of 43
          Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 42 of 48




obligations of the Parties or Settlement Class Members, as set forth in their Distributor

Agreements.

                This Settlement Agreement may be executed in one or more actual or electronically

reproduced counterparts, all of which will be considered one and the same instrument and all of

which will be considered duplicate originals.

                In the event one or more of the provisions contained in this Settlement Agreement

shall for any reason be held to be invalid, illegal, or unenforceable in any respect the same shall

not affect any other provision of this Settlement Agreement but this Settlement Agreement shall

be construed as if such invalid, illegal, or unenforceable provisions had never been contained

herein.

                This Settlement Agreement shall be binding upon the Parties and their respective

heirs, trustees, executors, administrators, successors, and assigns.

                In the event of conflict between this Settlement Agreement and any other document

prepared pursuant to the settlement, the terms of the Settlement Agreement supersede and control.

Captions in this Settlement Agreement are for convenience and do not in any way define, limit,

extend, or describe the scope of this Agreement or any provision in it.

                Unless otherwise stated herein, any notice to the Parties required or provided for

under this Settlement Agreement will be in writing and may be sent by electronic mail, hand

delivery, or U.S. mail, postage prepaid, as follows:

If to Class Counsel                                    If to Defense Counsel
Shawn J. Wanta, Esq.                                   Kevin P. Hishta, Esq.
BAILLON THOME JOZWIAK & WANTA LLP                      OGLETREE, DEAKINS, NASH, SMOAK
100 South Fifth Street, Suite 1200                     & STEWART, P.C.
Minneapolis, MN 55402                                  191 Peachtree Street N.E., Suite 4800
                                                       Atlanta, GA 30303




                                           Page 41 of 43
DocuSign Envelope ID: EAEAB15E-5681-41B6-9C55-5CC3A51A77E9
                     Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 43 of 48




                     Named Plaintiffs’ Certifications
                     The Named Plaintiffs hereby certify that:

                     a)      They have signed this Settlement Agreement voluntarily and knowingly in

                             exchange for the consideration described herein, which Named Plaintiffs

                             acknowledge is adequate and satisfactory and beyond that to which Named

                             Plaintiffs are otherwise entitled;

                     b)      They have been advised by Class Counsel and have consulted with Class Counsel

                             before signing this Settlement Agreement; and

                     c)      They have been given adequate time to review and consider this Settlement

                             Agreement and to discuss it with Class Counsel; Neither Defendants nor any of the

                             Releasees have made any representations to Named Plaintiffs concerning the terms

                             or effects of this Settlement Agreement other than those contained herein.

                     IN WITNESS WHEREOF, the Parties hereto have caused this Settlement Agreement to be

            executed.


            Dated: 05 / 13 / 2020                                Plaintiff Matthew Carr




            Dated:                                               Plaintiff Terry Carr




            Dated:                                               Plaintiff David Tumblin




                                                             Page 42 of 43

 Document Ref: ZJUHQ-YMGWV-DMAX7-A9ZRE                                                                           Page 42 of 43
DocuSign Envelope ID: EAEAB15E-5681-41B6-9C55-5CC3A51A77E9
                     Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 44 of 48




                     Named Plaintiffs’ Certifications
                     The Named Plaintiffs hereby certify that:

                     a)       They have signed this Settlement Agreement voluntarily and knowingly in

                              exchange for the consideration described herein, which Named Plaintiffs

                              acknowledge is adequate and satisfactory and beyond that to which Named

                              Plaintiffs are otherwise entitled;

                     b)       They have been advised by Class Counsel and have consulted with Class Counsel

                              before signing this Settlement Agreement; and

                     c)       They have been given adequate time to review and consider this Settlement

                              Agreement and to discuss it with Class Counsel; Neither Defendants nor any of the

                              Releasees have made any representations to Named Plaintiffs concerning the terms

                              or effects of this Settlement Agreement other than those contained herein.

                     IN WITNESS WHEREOF, the Parties hereto have caused this Settlement Agreement to be

            executed.


            Dated:                                               Plaintiff Matthew Carr




            Dated: 05 / 13 / 2020                                Plaintiff Terry Carr




            Dated:                                               Plaintiff David Tumblin




                                                             Page 42 of 43

 Document Ref: SMMUT-3ROG3-4GGXZ-M756T                                                                            Page 42 of 43
DocuSign Envelope ID: EAEAB15E-5681-41B6-9C55-5CC3A51A77E9
                     Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 45 of 48




                     Named Plaintiffs’ Certifications
                     The Named Plaintiffs hereby certify that:

                     a)        They have signed this Settlement Agreement voluntarily and knowingly in

                               exchange for the consideration described herein, which Named Plaintiffs

                               acknowledge is adequate and satisfactory and beyond that to which Named

                               Plaintiffs are otherwise entitled;

                     b)        They have been advised by Class Counsel and have consulted with Class Counsel

                               before signing this Settlement Agreement; and

                     c)        They have been given adequate time to review and consider this Settlement

                               Agreement and to discuss it with Class Counsel; Neither Defendants nor any of the

                               Releasees have made any representations to Named Plaintiffs concerning the terms

                               or effects of this Settlement Agreement other than those contained herein.

                     IN WITNESS WHEREOF, the Parties hereto have caused this Settlement Agreement to be

            executed.


            Dated:                                               Plaintiff Matthew Carr




            Dated:                                               Plaintiff Terry Carr




            Dated:        05 / 13 / 2020                         Plaintiff David Tumblin




                                                             Page 42 of 43

 Document Ref: ALT7L-GDDFP-8YMQG-PTPDP                                                                             Page 42 of 43
DocuSign Envelope ID: EAEAB15E-5681-41B6-9C55-5CC3A51A77E9
                      Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 46 of 48




                       05 / 13 / 2020
             Dated:                                              Plaintiff Gregory Brown




             Dated:                                              Plaintiff James Checca




             Dated:                                              Plaintiff Luke Boulange




                      05/13/2020 | 12:41:58 PM EDT
             Dated:                                              Defendant Flowers Foods, Inc.

                                                                 By:

                                                                 Its: Chief Legal Counsel


                      05/13/2020 | 12:41:58 PM EDT
             Dated:                                              Defendant Flowers Baking Co. of Oxford, Inc.

                                                                 By:


                                                                 Its: Assistant Secretary




                                                             Page 43 of 43

 Document Ref: XOSXE-T58RU-RKOBY-4J52A                                                                          Page 43 of 43
DocuSign Envelope ID: EAEAB15E-5681-41B6-9C55-5CC3A51A77E9
                      Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 47 of 48




             Dated:                                              Plaintiff Gregory Brown




                       05 / 13 / 2020
             Dated:                                              Plaintiff James Checca




             Dated:                                              Plaintiff Luke Boulange




                      05/13/2020 | 12:41:58 PM EDT
             Dated:                                              Defendant Flowers Foods, Inc.

                                                                 By:

                                                                 Its: Chief Legal Counsel


                      05/13/2020 | 12:41:58 PM EDT
             Dated:                                              Defendant Flowers Baking Co. of Oxford, Inc.

                                                                 By:


                                                                 Its: Assistant Secretary




                                                             Page 43 of 43

 Document Ref: LYXSP-CVZAL-48YLO-KHGPL                                                                          Page 43 of 43
DocuSign Envelope ID: EAEAB15E-5681-41B6-9C55-5CC3A51A77E9
                     Case 2:15-cv-06391-WB Document 322-2 Filed 05/14/20 Page 48 of 48




            Dated:                                               Plaintiff Gregory Brown




            Dated:                                               Plaintiff James Checca




            Dated:                                               Plaintiff Luke Boulange




                     05/13/2020 | 12:41:58 PM EDT
            Dated:                                               Defendant Flowers Foods, Inc.

                                                                 By:

                                                                 Its: Chief Legal Counsel


                     05/13/2020 | 12:41:58 PM EDT
            Dated:                                               Defendant Flowers Baking Co. of Oxford, Inc.

                                                                 By:


                                                                 Its: Assistant Secretary




                                                             Page 43 of 43
